Status of the Claims
	Claims 1-48 are pending in this application. Claims 1-48 are subject to a restriction/election requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-38, drawn to a composition comprising an inert non-digestible substance and a redox potential regulating substance, classified in A61K 35/74, A61K 38/446, A61K47/18.   
II. Claims 39-48, drawn to a process of making a composition comprising adding a redox potential regulating substance to an inert non-digestible substance, classified in A61L 2/0023 and A61L 2/0017.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and processes of making. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Group I is a composition comprising  an inert non-digestible substance and a redox potential regulating substance and Group II is a method of making the composition.  The composition of group 1 can be made by other processes involving other steps.  
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by Group I is a composition comprising an inert non-digestible substance and a redox potential regulating substance and Group II is a method of a composition. Group I product can be made via processes other than the steps listed in Group II. For example, Group I product can simply be a composition with the composition ingredients claimed without any steps of heating and/or filtering. Thus, for Group II, there are other additional fields of art that would need to be searched when looking for Group II limitations.
This application contains claims directed to the following patentably distinct species of inert non-digestible substances and redox potential regulating substances.
1) Please, select a species of non-digestible substance to read on claims 1 and 39.  For example, please select a species from the group of species listed in instant claim 2 (also see claims dependent on claim 2). 
2) Please, select a species of redox potential regulating substance to read on claims 1 and 39.  For example, Please select a species from the group of species listed in instant claim 14 (also see claims dependent on claim 14). 
The species are independent or distinct because the species listed in instant claim 2 or instant claim 14 contain mutually exclusive characteristics/structures/uses.  For example, quinones are quite different than minerals and lipids are different than polysaccharides.  Enzymes are proteins that have enzymatic activity and vitamins are compounds that are not proteins.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for each of species 1 and 2 above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2 and 14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species listed in instant claim 2 are of different fields of search. For example, the minerals species require a search in A61K 33/06, compared to polysaccharides species classified in A61K 6/898. Completely different and non-overlapping arts would need to be searched for the different species listed in instant claim 2. For examples while species such as lipids would require search in biological 
The species listed in instant claim 14 are of different fields of search. For example, the vitamins species require a search in A61K 8/67, compared to fractionated nonviable microbes species classified in A61K 8/99. Completely different and non-overlapping arts would need to be searched for the different species listed in instant claim 14. For examples while species such as enzymes would require search in biological/medical fields with compositions that have active ingredients such as enzymes that require important limitations such as storage requirements with specific temperatures where enzymes would be functional, whereas species such as antioxidants would be searched in cosmetics fields and in compositions such as skin care formulations. Furthermore, the species are also structurally different. A species such as enzymes are very complex structures with specific primary, secondary and tertiary structures comprising α-helices or β-sheets that would be searched compared to polyamines that are just organic compounds having more than two amino groups and can be synthetic. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.    the inventions have acquired a separate status in the art in view of their different classification;
b.    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d.    the prior art applicable to one invention would not likely be applicable to another invention;
e.    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/A.A./               Examiner, Art Unit 1613      

/MARK V STEVENS/               Primary Examiner, Art Unit 1613